Exhibit 10.6(a)

BRIGGS & STRATTON CORPORATION

FORM 10-Q for Quarterly Period Ended March 28, 2010

Exhibit No. 10.6(a)

AMENDED FORM OF RESTRICTED STOCK AWARD AGREEMENT

UNDER THE PREMIUM OPTION AND STOCK AWARD PROGRAM

As Amended April 21, 2010



--------------------------------------------------------------------------------

BRIGGS & STRATTON CORPORATION

RESTRICTED STOCK AWARD AGREEMENT

THIS RESTRICTED STOCK AWARD AGREEMENT, dated as of this ____ day of _________,
20__, is made by BRIGGS & STRATTON CORPORATION (the “Company”) to «Name» (the
“Employee”).

WHEREAS, the Company believes it to be in the best interests of the Company and
its shareholders to provide an incentive for certain of its key employees to
work for and manage the affairs of the Company in such a way that its shares
become more valuable; and

WHEREAS, the Employee is a key employee of the Company or one of its
subsidiaries or affiliates.

NOW, THEREFORE, in consideration of the premises, the Company hereby awards
Restricted Stock to the Employee on the terms, conditions and restrictions
hereinafter set forth.

1. AWARD. The Company hereby awards to the Employee «Number» shares of
Restricted Stock on the date hereof (the “Award Date”). Restricted Stock means
shares of the common stock of the Company, par value $0.01 per share, granted in
accordance with this Agreement and section 7 of the Company’s Incentive
Compensation Plan.

2. RESTRICTION. The Restricted Stock shall be forfeitable as described below
until the shares become vested upon the first to occur, if any, of the following
events:

(a) The termination of the Employee’s employment with the Company or a
subsidiary by reason of disability or death. For these purposes, “disability”
shall mean separation from the service of the Company or such subsidiary because
of such illness or injury as renders the Employee unable to perform the material
duties of the Employee’s job.

(b) Five (5) years from the Award Date.

(c) A change in control of the Company as defined in section 11(b) of the
Company’s Incentive Compensation Plan.

If the Employee’s employment with the Company or one of its subsidiaries
terminates during the period of time during which the Restricted Stock is
forfeitable (the



--------------------------------------------------------------------------------

“Restricted Period”) for any reason other than retirement, early retirement,
disability or death, the Restricted Stock shall be forfeited to the Company on
the date of such termination, without any further obligations of the Company to
the Employee and all rights of the Employee with respect to the Restricted Stock
shall terminate. If the Compensation Committee of the Company’s Board of
Directors determines that (i) the Employee has breached any of the obligations
stated in section 3 of the Agreement during the Restricted Period or (ii) the
Restricted Stock was awarded with respect to (A) a Plan Year for which there has
been a material restatement of the Company’s annual report to the SEC due to
negligence or misconduct by one or more persons or (B) any subsequent Plan Year
having awards materially affected by the restatement, the Company shall be
entitled to declare all or any portion of any unvested Restricted Stock awarded
under this Agreement to be forfeited.

Notwithstanding any provisions to the contrary, the Employee may not extend the
Restricted Period.

3. COVENANTS OF NON-DISCLOSURE, NON-SOLICITATION AND NON-COMPETITION.

3.1 Non-Competition During Employment. The Employee agrees during his/her
employment with the Company he/she shall not, directly or indirectly, either
individually or as an employee, agent, partner, shareholder, consultant or in
any other capacity, participate in, engage in or have a financial or other
interest in any business which is in competition with the Company or any
successor or assignee of the Company. The ownership of less than 1% of the
outstanding securities of a publicly-traded company or 20% of a private
company’s securities or profits, even though that corporation may be a
competitor of the Company, shall not be deemed financial participation in a
competitor.

3.2 Non-Competition After Employment. The Employee agrees that, upon voluntary
or involuntary termination of employment with the Company and for a period of
two (2) years thereafter, he/she will not, directly or indirectly, individually
or as an employee, agent, partner, shareholder, consultant, or in any other
capacity, canvass, contact, solicit or accept any of the Company’s customers
with whom the Employee had contact during the two (2) year period preceding
his/her termination for the purpose of providing services, products or business
that are in competition with the services, products or business which the
Company provides to such customers. It is understood and agreed that the fluid
customer list limitation contemplated by the parties closely approximates the
area of the Company’s vulnerability to unfair competition by Employee and does
not deprive Employee of legitimate competitive opportunities to which he/she is
entitled.

3.3 Impairment of Company’s Relationships. The Employee further agrees that
during the term of his/her employment and for a period of two (2) years
thereafter, he/she will not interfere with or attempt to impair the relationship
between the Company and any of its employees nor will the Employee attempt,
directly or indirectly, to solicit, entice, or



--------------------------------------------------------------------------------

otherwise induce any other employee to terminate his/her association with the
Company. The term “solicit, entice or induce” includes, but is not limited to,
the following: (a) initiating communications with an employee of the Company
relating to possible employment; (b) offering bonuses or additional compensation
to encourage employees of the Company to terminate their employment and accept
employment with a competitor, supplier or customer of the Company; (c) referring
employees of the Company to personnel or agents employed or engaged by
competitors, suppliers or customers of the Company; or (d) referring personnel
or agents employed or engaged by competitors, suppliers or customers of the
Company to employees of the Company.

3.4. Non-Disclosure of Information.

(a) Confidential Information. As used in this Agreement, “Confidential
Information” shall mean any and all information whether generated by the Company
or by a third party at the Company’s request, disclosed by the Company to
Employee during the period of the Employee’s employ with the Company, including,
without limitation, trade secrets, design documents, copyright material,
inventions, technology, processes, marketing data, business strategies,
financial information and records, product information (including, without
limitation, any product designs, specifications, capabilities, drawings,
diagrams, blueprints, models and similar items), customer and prospective
customer lists, supplier and vendor lists, product pricing formulas, software
and similar information, in any form (whether oral, electronic, written, graphic
or other printed form or obtained from access to or observation of the Company’s
facilities or operations). Confidential Information does not include information
or data which is:

(1) at the time of disclosure, or thereafter becomes, available to the general
public by publication or otherwise through (i) no fault or negligence of the
Employee or (ii) no breach of this Agreement by Employee;

(2) in the possession of the Employee prior to disclosure thereof by the Company
as evidenced by written records of the Employee prepared prior to the date of
disclosure of such information to the Employee;

(3) independently developed by the Employee without the benefit of any of the
Confidential Information as evidenced by the written records of the Employee
prepared to the date of disclosure of such information to the Employee; or

(4) disclosed to Employee by a third party having no obligation of
confidentiality to the Company with respect to the information so disclosed.

(b) Trade Secrets. The parties also acknowledge that certain of the Company’s
Confidential Information is a trade secret (“Trade Secret”) as that term is
defined in Sec. 134.90(1)(c) of the Wisconsin Uniform Trade Secrets Act, i.e.
information, including a formula, pattern, compilation, program, device, method,
technique or process, that (i) derives independent economic value, actual or
potential, from not being generally known to, and not being readily
ascertainable by proper means



--------------------------------------------------------------------------------

by other persons who can obtain economic value from its disclosure, and (ii) is
the subject of efforts that are reasonable under the circumstance to maintain
its secrecy.

(c) Disclosure of Confidential Information. Except as required in the
performance of his or her duties of employment, and for a period of two
(2) years following the termination of his or her employment with the Company,
Employee shall not disclose to a third party or use any of the Company’s
Confidential Information and shall not remove any of the Company’s Confidential
Information in any form or media from the Company’s offices, unless he or she
first obtains the written consent of the Company.

(d) Disclosure of Trade Secrets. Employee shall never disclose to a third party
or use any of the Company’s Trade Secrets and shall not remove any of the
Company’s Trade Secrets in any form or media from the Company’s offices, unless
he or she first obtains the written consent of the Company. The parties
acknowledge that this obligation has no termination date.

3.5 Waiver of Unintended Effects. It is not the purpose of the Agreement to
preclude Employee from engaging in employment that is not competitive with the
Company, does not pose a competitive threat to the Company, and does not
interfere with the Company’s protectable business interests. If during the term
of this Agreement Employee wishes to engage in a business that may involve a
violation of the literal terms of this Agreement but Employee believes it will
not pose a competitive threat to the Company, Employee agrees to submit to the
Company in writing a request to engage in this business. Any such request must
specifically refer to this Agreement. The Company agrees that it will respond to
the request with reasonable promptness and that it will not unreasonably
withhold permission to engage in the business specified in the request,
regardless of the terms of this Agreement, if the business sought to be engaged
in is not competitive with that of the Company and does not pose a competitive
threat to the Company. Any such permission granted by the Company must be in
writing, shall extend only to the business specifically identified in Employee’s
written request, and shall not otherwise constitute a wavier of the Company’s
rights under this Agreement.

3.6. Common Law of Torts and Trade Secrets. The parties agree that nothing in
this Agreement shall be construed to limit or negate the common law of torts or
trade secrets where it provides the Company with broader protection than that
provided herein.

4. RIGHTS DURING RESTRICTED PERIOD. During the Restricted Period, the Employee
shall have the right to vote the Restricted Stock and to receive cash dividends,
stock dividends and other distributions made with respect to the Restricted
Stock; however, all such stock dividends and other non-cash distributions shall
be forfeitable and subject to the same restrictions as exist regarding the
original shares of Restricted Stock. The Restricted Stock may not be sold,
assigned, transferred, pledged or otherwise encumbered during the Restricted
Period, except by will or the laws of descent and distribution.



--------------------------------------------------------------------------------

5. CUSTODY. The Restricted Stock may be credited to the Employee in book entry
form and held, along with any stock dividends relating thereto, in custody by
the Company or an agent for the Company until the applicable restrictions have
expired. If any certificates are issued for shares of Restricted Stock or any
such stock dividends during the Restricted Period, such certificates shall bear
an appropriate legend as determined by the Company referring to the applicable
terms, conditions and restrictions and the Employee shall deliver a signed,
blank stock power to the Company relating thereto. In no event will the issuance
of shares occur later than two and one-half months after the end of the fiscal
year.

6. TAX WITHHOLDING. The Employee may satisfy any tax withholding obligations
arising with respect to the Restricted Stock in whole or in part by tendering a
check to the Company for any required amount, by election to have a portion of
the shares withheld to defray all or a portion of any applicable taxes, or by
election to have the Company or its subsidiaries withhold the required amounts
from other compensation payable to the Employee.

7. IMPACT ON OTHER BENEFITS. The value of the Restricted Stock awarded
hereunder, either on the Award Date or at the time such shares become vested,
shall not be includable as compensation or earnings for purposes of any other
benefit plan or program offered by the Company or its subsidiaries.

IN WITNESS WHEREOF, this Restricted Stock Award Agreement is executed by the
parties as of the date set forth above.

 

    BRIGGS & STRATTON CORPORATION       By:            

Todd J. Teske

President and Chief Executive Officer

Date:   ____________________                 «Name»